                 Case 19-12821-AJC        Doc 253     Filed 05/10/19     Page 1 of 17



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                                    www.flsb.uscourts.gov

IN RE:                                                         Chapter 11 Case

MAGNUM CONSTRUCTION MANAGEMENT,                                Case No.: 19-12821-AJC
LLC f/k/a Munilla Construction Management, LLC,1

      Debtor.
______________________________________________/

                      DEBTOR’S MOTION TO APPROVE COMPROMISE
                      OF CONTROVERSY WITH ALEJANDRO RAMIREZ

            Any interested party who fails to file and serve a written response to this
            motion within 21 days after the date of service stated in this motion shall,
            pursuant to Local Rule 9013-1(D), be deemed to have consented to the entry
            of an order in the form attached to this motion. Any scheduled hearing may
            then be canceled.

            Magnum Construction Management, LLC, f/k/a Munilla Construction Management, LLC

(the “Debtor”), pursuant to 11 U.S.C. § 105(a) and Fed. R. Bankr. P. 9019, Local Rules 9019-1

and 9013-1(D)(3)(b), respectfully moves (the “Motion”) for entry of an order approving the

settlement agreement (the “Agreement”) with Alejandro Ramirez (“Ramirez,” with the Debtor, the

“Parties”). In support, the Debtor relies upon the following facts and matters of law.

                                   A.      Jurisdiction and Venue

            1.    The Court has jurisdiction to consider this motion pursuant to 28 U.S.C. §§ 157 and

1334.

            2.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

            3.    This motion is a core proceeding pursuant to 28 U.S.C. § 157(b).




9094564-2
                  Case 19-12821-AJC        Doc 253      Filed 05/10/19    Page 2 of 17



                                          B.      Background

            4.     On March 1, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 11 of title 11 of the Bankruptcy Code.

            5.     The Debtor is operating its business and managing its affairs as a debtor-in-

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code

            6.     For a detailed description of the Debtor, the Debtor respectfully refers the Court

and parties in interest to the Declaration of Debtor’s Chief Financial Officer in Support of First

Day Pleadings [ECF No. 8], filed on the Petition Date.

            7.     On March 14, 2019, the United States Trustee appointed an Official Committee of

Unsecured Creditors. [ECF No. 109]

            8.     Prior to the Petition Date, on February 19, 2019, Ramirez filed a Complaint against

the Debtor in the Circuit Court in and for Miami-Dade County, Case No. 2019-004829-CA-01 (the

“State Action”). In the State Action, Ramirez alleges that the Debtor’s negligence resulted in

Ramirez being seriously injured on April 8, 2017, as he was walking near one of the Debtor’s

construction projects.

            9.     On April 1, 2019, the Court entered an Agreed Order Granting Ex-Parte Motion

for Stay Relief to Proceed with Mediation Only to Extent of Limited Insurance Coverage for Matter

that is Separate from and Pre-Dates Insurance Policy in Effect for the FIU Bridge Cases [ECF

No. 146]. Thereafter, on April 17, 2019, the Parties proceeded with mediation in an effort to

resolve the State Action, with Ramirez agreeing that he would not seek more than any applicable

insurance coverage.

            10.    Following good faith, arms’ length negotiations, and after evaluating their

respective positions, the Debtor and Ramirez desire to settle and compromise the State Action on



                                                    2
9094564-2
                      Case 19-12821-AJC          Doc 253    Filed 05/10/19   Page 3 of 17



the terms set forth herein. The parties acknowledge that the time, effort, and expense of litigating

the State Action would likely be substantial. Given the cost of discovery, bringing these matters

to and through trial, and the expenditure of additional time and resources, as well as the risks

associated with trial, the Debtor believes that the following settlement of the State Action is in the

best interests of the Debtor's creditors and the Estate.

                                       C.     The Settlement Agreement

            11.        A copy of the redacted Agreement1 (titled “General Release”) between the

bankruptcy estate and Ramirez is attached to this Motion as Exhibit A. A summary of the principal

terms are as follows:2

                  •    Ramirez will receive a sum certain from of the Debtor’s insurance carriers.

                  • Ramirez will receive no distribution from the Debtor’ bankruptcy estate on account
                       of his claim.

                  •    Ramirez will release a number of parties from any further liability in connection
                       with the accident that occurred on April 8, 2017 (the “Release”).

                                            D.      Relief Requested

            12.        The proposed Agreement is the product of meaningful arms-length negotiations and

review of pertinent information. The Debtor believes that the settlement is fair and reasonable, is




1
  The amount to be paid to Ramirez is to remain confidential. The Debtor submits that it is
appropriate to keep confidential this information because 100% of the settlement is being funded
by the Debtor’s insurers from proceeds of a policy from a year prior to the collapse of the
Pedestrian Bridge at Florida International University. Stated another way, because no cash from
the Debtor’s estate is being used to fund the settlement with Ramirez, there is a good faith basis
for not disclosing the amount of the settlement, and none of the Debtor’s creditors will suffer any
prejudice as a result of non-disclosure of the amount of monies being paid to compromise
Ramirez’s claim.
2
  The Debtor refers the Court and parties-in-interest to the Agreement for the full terms of the
Agreement. Any capitalized terms not defined herein shall have the meaning ascribed to them in
the Agreement.


                                                        3
9094564-2
                  Case 19-12821-AJC       Doc 253      Filed 05/10/19    Page 4 of 17



in the best interests of the estate and its creditors, and should be approved. The Debtor, therefore,

respectfully requests that the Court enter an order granting this Motion and approving the

Agreement.

            13.    “Settlements are generally favored in bankruptcy proceedings, in that they provide

for an often needed and efficient resolution in a bankruptcy case.” Tindall v. Mavrode (In re

Mavrode), 205 B.R. 716, 719 (Bankr. D. N.J. 1997); see also In re Stein, 236 B.R. 34, 37 (D. Or.

1999) (“Pursuant to Bankruptcy Rule 9019(a), compromises are favored in bankruptcy”). The

Supreme Court has held that compromises and settlements in bankruptcy should be approved if

they are “fair and equitable.” Protective Comm. for Indep. Stockholders of T.M.T. Trailer Ferry,

Inc. v. Anderson, 390 U.S. 414, 424 (1960).

            14.    Bankruptcy Rule 9019(a) provides: “On motion ... and after a hearing on notice to

creditors, the debtor ... and to such other entities as the court may designate, the court may approve

a compromise or settlement.” As this Court has previously found, “approval of a settlement in a

bankruptcy proceeding is within the sound discretion of the Court, and will not be disturbed or

modified on appeal unless approval or disapproval is an abuse of discretion.” In re Arrow Air,

Inc., 85 B.R. 886, 891 (Bankr. S.D. Fla. 1988) (internal citations omitted).

            15.    The standard for approving a settlement or compromise is well established. The

Court must consider all of the relevant facts and evaluate whether the proposed compromise falls

below the “lowest point in the range of reasonableness.” In re Martin, 490 F.3d 1272, 1276 (11th

Cir. 2007) (citing Cosoff v. Rodman (In re W.T. Grant Co.), 699 F.2d 599, 608 (2d Cir. 1983));

GMGRSST, Ltd. v. Menotte (In re Air Safety Intl., L.C.), 336 B.R. 843 (S.D. Fla. 2005); In re

Southeast Banking Corp., 314 B.R. 250, 272 (Bankr. S.D. Fla. 2004) (citations omitted). If the




                                                   4
9094564-2
                  Case 19-12821-AJC          Doc 253      Filed 05/10/19     Page 5 of 17



settlement does not fall below the lowest point in the range of reasonableness, the Court should

approve the settlement. See id.

            16.    In order to evaluate whether to approve a settlement, the Court must consider the

four factors set forth by the Eleventh Circuit in Wallis v. Justice Oaks, II, Ltd., (In re Justice Oaks

II, Ltd.), 898 F.2d 1544, 1549 (11th Cir. 1990) (the “Justice Oaks II Factors”):


            (a) The probability of success in the litigation; (b) the difficulties, if any, to be
            encountered in the matter of collection; (c) the complexity of the litigation involved,
            and the expense, inconvenience and delay necessarily attending it; (d) the
            paramount interest of the creditors and a proper deference to their reasonable views
            in the premises.

Id. Applying each of these factors to the circumstances of this case, the proposed settlement falls

well above the lowest point in the range of reasonableness, and accordingly should be approved.

The settlement is the product of arms’ length, good faith negotiations between the Parties,

including exchange of discovery and correspondence, legal theories, and other matters advanced

by each Party in support of its position.         The probability of the Debtor’s success in defeating

Ramirez’s negligence claim is uncertain, and the Debtor bears the risk that Ramirez could obtain

an even higher recovery at trial, potentially above the Debtor’s insurance coverage limits.

            17.    Collection concerns do not exist in this case. The purpose of the Agreement is to

protect the Estate from the cost of the litigation, and limit Ramirez’s recovery to available

insurance coverage. The cost savings achieved by the Parties’ resolution weighs heavily in favor

of settlement. Finally, the Agreement is in the best interest of creditors because it reduces

administrative costs and eliminates a significant claim without depleting estate assets.

                                             E.      Conclusion

            18.    In an exercise of the Debtor’s sound and prudent business judgment after

consultation with counsel, the Debtor believes this settlement is a reasonable compromise of the


                                                      5
9094564-2
                 Case 19-12821-AJC        Doc 253      Filed 05/10/19     Page 6 of 17



State Action. The Debtor asserts that the proposed settlement satisfies all four of the Justice Oaks

II factors, and falls well above the lowest point in the range of reasonableness. Accordingly, the

Debtor respectfully requests that Court enter an order approving the Agreement.

            WHEREFORE, the Debtor respectfully requests that the Court enter an order, substantially

in the form attached as Exhibit B: (a) granting this Motion; (b) approving the Agreement; and (c)

granting such other relief as the Court deems just and proper.

Dated: May 10, 2019                             Respectfully submitted,

                                                BERGER SINGERMAN LLP
                                                Counsel for Debtor and Debtor-in-Possession
                                                1450 Brickell Avenue, Ste. 1900
                                                Miami, FL 33131
                                                Telephone: (305) 755-9500
                                                Facsimile: (305) 714-4340

                                                By:    /s/ Paul A. Avron
                                                        Jordi Guso
                                                        Florida Bar No. 863580
                                                        jguso@bergersingerman.com
                                                        Paul A. Avron
                                                        Florida Bar No. 50814
                                                        pavron@bergersingerman.com




                                                   6
9094564-2
            Case 19-12821-AJC   Doc 253   Filed 05/10/19   Page 7 of 17




                                EXHIBIT A

                                (Agreement)




                                      7
9094564-2
Case 19-12821-AJC   Doc 253   Filed 05/10/19   Page 8 of 17
Case 19-12821-AJC   Doc 253   Filed 05/10/19   Page 9 of 17
Case 19-12821-AJC   Doc 253   Filed 05/10/19   Page 10 of 17
Case 19-12821-AJC   Doc 253   Filed 05/10/19   Page 11 of 17
Case 19-12821-AJC   Doc 253   Filed 05/10/19   Page 12 of 17
Case 19-12821-AJC   Doc 253   Filed 05/10/19   Page 13 of 17
Case 19-12821-AJC   Doc 253   Filed 05/10/19   Page 14 of 17
Case 19-12821-AJC   Doc 253   Filed 05/10/19   Page 15 of 17
                Case 19-12821-AJC      Doc 253     Filed 05/10/19     Page 16 of 17




                                       EXHIBIT B

                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                                    www.flsb.uscourts.gov

IN RE:                                                        Chapter 11 Case

MAGNUM CONSTRUCTION MANAGEMENT,                               Case No.: 19-12821-AJC
LLC f/k/a Munilla Construction Management, LLC,1

      Debtor.
______________________________________________/

        ORDER GRANTING DEBTOR’S MOTION TO APPROVE COMPROMISE
               OF CONTROVERSY WITH ALEJANDRO RAMIREZ

            THIS MATTER came before the Court, without a hearing, upon the Debtor’s Motion to

Approve Compromise of Controversy With Alejandro Ramirez [ECF No.            ], filed by the Debtor,

Magnum Construction Management, LLC, f/k/a Munilla Construction Management, LLC (the

“Debtor”), filed pursuant to 11 U.S.C. § 105(a) and Fed. R. Bankr. P. 9019, and Local Rules 9019-

1 and 9013-1(D)(3)(b), for entry of an order approving the Debtor’s settlement agreement (the

“Agreement”) with Alejandro Ramirez.        The Court, having considered the Motion and the

Agreement attached thereto as Exhibit “A”, and, having noted that the Debtor, by submitting this

form of Order, has represented that the Motion was served on all parties required by Local Rule

9013-1(D), that the 21-day response time provided by that rule has expired, that no one has filed,

or served on the Debtor, a response to the Motion, and that the form of Order was attached as an

exhibit to the Motion. The Court finding that the settlement is in the best interest of the Estate,

and that good cause exists for its approval, does thereupon

            ORDER as follows:


9094564-2
                 Case 19-12821-AJC        Doc 253       Filed 05/10/19       Page 17 of 17



            1.    The Motion is GRANTED.

            2.    The Agreement is APPROVED in all respects.

            3.    The Parties are directed to take any and all action and execute any and all

documents necessary to effectuate the terms of the settlement.

            4.    The Court reserves exclusive jurisdiction to interpret and enforce the terms of the

Agreement.

                                                   ###


Submitted by:
Jordi Guso, Esq.
Paul A. Avron, Esq.
BERGER SINGERMAN LLP
1450 Brickell Avenue, Suite 1900
Miami, FL 33131
Tel. (305) 755-9500
Fax (305) 714-4340
Email: jguso@bergersingerman.com
Email: pavron@bergersingerman.com

Copies furnished to:
Jordi Guso, Esq.
(Attorney Guso is directed to serve a signed copy of this Order upon all interested parties and to file a
Certificate of Service with the Court.)




9094564-2
